Citation Nr: 1608073	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-31 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an increased disability rating for left ankle, status post fracture with degenerative joint disease, currently rated as 30 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to November 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of TDIU as part of this appeal, the Veteran asserted that his service-connected left ankle disability prevents him from working.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU as part of the claim for an increased rating for disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In his September 2014 VA Form 9, the Veteran requested a Board hearing; however, he withdrew his request in October 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay, the Veteran's claims must be remanded for further development to ensure that they are afforded every due consideration.  

At the outset, the August 2014 Statement of the Case lists treatment records from the Martinez VA Medical Center, dated from June 2010 to April 2014, in the evidence section.  However, these records are not associated with the VBMS file.  On remand, the Veteran's complete VA treatment records dated from June 2010 to the present should be obtained and associated with his file.

As the case must be remanded for the foregoing reason, the Veteran should also be afforded a current VA examination of his left ankle.  He should further be provided a VCAA letter addressing the claim for a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the criteria needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information.

2.  Obtain the Veteran's complete VA treatment records, dated from June 2010 forward, and associate them with the VBMS file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his left ankle disorder.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  The examination must include thorough documentation of the Veteran's current complaints and reported symptomatology.  

If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

The examiner should also elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected left ankle disorder on his employment. 

The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected left ankle disorder and opine as to the impact of the service-connected disability on his ability to secure and follow a substantially gainful occupation.

The examiner must provide a comprehensive report including a complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  

4.  After the above development is completed, 
and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




